IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-79,314-05


                 EX PARTE JOHNATHAN EUGENE COOPER, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. C-297-W011699-1031532-B IN THE 297TH DISTRICT COURT
                         FROM TARRANT COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded nolo contendere to sexual assault of a child and was sentenced to two

years’ imprisonment. The Second Court of Appeals dismissed his appeal for want of jurisdiction.

Cooper v. State, No. 02-13-00370-CR (Tex. App. — Fort Worth Sept. 1, 2013) (not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On March 16, 2020, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, on August 18, 2020, this Court granted the trial court’s request for an

extension until February 15, 2021 for resolving the issues and submitting the writ record. The
application was forwarded before the trial court made findings of fact and conclusions of law. We

remand this application to the trial court to complete its evidentiary investigation and make findings

of fact and conclusions of law.

       The trial court shall make findings of fact and conclusions of law by February 15, 2021. The

district clerk shall then immediately forward to this Court the trial court’s findings and conclusions

and the record developed on remand, including, among other things, affidavits, motions, objections,

proposed findings and conclusions, orders, and transcripts from hearings and depositions. See TEX .

R. APP. P. 73.4(b)(4). Any extensions of time must be requested by the trial court and obtained from

this Court.



Filed: September 16, 2020
Do not publish